TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN





NO. 03-01-00466-CR


Jason David Pavy, Appellant

v.


The State of Texas, Appellee





FROM THE DISTRICT COURT OF BELL COUNTY, 27TH JUDICIAL DISTRICT

NO. 51,608, HONORABLE JOE CARROLL, JUDGE PRESIDING






PER CURIAM

Appellant Jason David Pavy pleaded guilty to a three-count indictment accusing him
of aggravated robbery, aggravated kidnaping, and engaging in organized criminal activity.  The court
adjudged him guilty and assessed punishment for each count at imprisonment for fifteen years, as
called for in a plea bargain agreement.  
The clerk's record contains a written waiver of appeal signed by appellant, his
attorney, and the trial judge.   A defendant who knowingly and intelligently waives his right to appeal
may not thereafter appeal without the consent of the trial court.  Ex parte Dickey, 543 S.W.2d 99 
(Tex. Crim. App. 1976); see also Hurd v. State, 548 S.W.2d 388 (Tex. Crim. App. 1977); Reed v.
State, 516 S.W.2d 680 (Tex. Crim. App. 1974).  In addition, appellant's general notice of appeal
does not comply with Texas Rule of Appellate Procedure 25.2(b)(3) and fails to confer jurisdiction
on this Court.  Whitt v. State, 45 S.W.3d 274, 275 (Tex. App.--Austin 2001, no pet.); see also
Cooper v. State, 45 S.W.3d 77, 80-81 (Tex. Crim. App. 2001).
The appeal is dismissed for want of jurisdiction.

Before Justices Kidd, Yeakel and Patterson
Dismissed for Want of Jurisdiction
Filed:   September 13, 2001
Do Not Publish